Citation Nr: 1801239	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a disability due to left foot plantar fasciitis claimed as being due to or aggravated by left total knee replacement surgery performed on January 15, 2010 at the VA Medical Center in Chicago, Illinois.


REPRESENTATION

Appellant represented by:	Betty Jones, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends to have a left foot disability attributed to left total knee replacement surgery performed on January 15, 2010 at the VA Medical Center in Chicago, Illinois.

At the October 2017 Board hearing, the Veteran testified that for the past two years he has received physical therapy treatment for his left foot from Dr. J. D., a private physician.  He also reported having a private physician complete a disability benefits questionnaire (DBQ) for his left foot.  A review of the claims file contains a May 2016 foot conditions DBQ, but no private treatment records.  After the Board hearing, the record was held open for 60 days to allow the Veteran to submit any outstanding records.  During this timeframe, he submitted a duplicate back DBQ, which is a matter not currently before the Board.  No private treatment records from Dr. J.D were submitted.  As such, a remand is necessary for VA to assist the Veteran in obtaining those records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a letter to the Veteran requesting that he provide the full address for Dr. J.D., as well as the dates in which he received treatment with this private physician.  Instruct the Veteran to complete a release form authorizing VA to request his private medical records from the identified treatment provider(s).  After obtaining the appropriate release of information form where necessary, procure and associate with the claims folder copies of records of any outstanding private treatment that the Veteran may have received for his left foot disability.  If any records are not obtained, inform the Veteran and provide him opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.

2. After undertaking any other development deemed appropriate, the AOJ must readjudicate the claim on appeal.  If any benefit sought is not granted in full, the AOJ must furnish to the Veteran and his representative a supplemental statement of the case and afford an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




